Citation Nr: 0316358	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  98-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include obstructive lung disease and nasal 
obstruction with rhinitis. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include an undiagnosed illness manifested by 
psychiatric symptoms. 

3.  Entitlement to service connection for joint disease, to 
include an undiagnosed illness manifested by joint pain. 

4.  Entitlement to an increased (compensable) evaluation for 
a gastrointestinal disorder manifested by rectal bleeding, 
based on an initial determination. 

5.  Entitlement to an increased (compensable) evaluation for 
a scar as the residual of inguinal herniorrhaphy, based on an 
initial determination. 

6.  Entitlement to compensation benefits based on multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 (2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, including service in the Persian Gulf War in the 
Southwest Asia Theater of Operations from December 1990 to 
June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

This case was previously before the Board in June 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, the issues of 
entitlement to service connection for a psychiatric disorder 
and joint disease, including as undiagnosed illnesses, will 
be the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  A chronic respiratory disorder, to include obstructive 
lung disease and nasal obstruction with rhinitis, is not 
shown to have been present in service, or for a number of 
years thereafter.  

2.  Since September 27, 1995, the veteran's gastrointestinal 
disorder, manifested by rectal bleeding, has been productive 
of no more than mild symptomatology, as characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress.

3.  Since September 27, 1995, the veteran's scar as the 
residual of an inguinal herniorrhaphy has been essentially 
asymptomatic.  

4.  The veteran does not currently suffer from two or more 
separate permanent service-connected disabilities of such 
character as clearly to interfere with normal employability.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include obstructive 
lung disease and nasal obstruction with rhinitis, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The schedular criteria for a compensable evaluation for a 
gastrointestinal disorder manifested by rectal bleeding, 
based on an initial determination, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 and Part 4, 
Code 7319 (2002).

3.  The schedular criteria for a compensable evaluation for a 
scar as the residual of inguinal herniorrhaphy, based on an 
initial determination, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118 and Part 4, Codes 7802, 7804, 
7805 (2002).

4.  Compensation benefits based on multiple noncompensable 
service-connected disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 are not warranted.  38 C.F.R. § 3.324 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in the 
March 1998 Statement of the Case and in a Supplemental 
Statements of the Case dated in May 1999 and March 2003 
(referenced therein), as well as in correspondence of July 
2001, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence should be secured by the veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  

Factual Background

A service clinical record dated in January 1990 reveals that 
the veteran was seen at that time for cold symptoms of three 
weeks' duration.  At the time of evaluation, he complained of 
a sore throat and a cough.  On physical examination, there 
was no evidence of pressure or pain on palpation of the 
veteran's sinus cavities.  His nose showed evidence of mucus 
drainage, in conjunction with minor swelling.  His throat was 
reddened, with post nasal drainage in a minimal quantity.  
The veteran's lungs were clear in all lobes upon 
auscultation.  The pertinent diagnosis was coryza.

In a service clinical entry of June 1991, it was noted that 
the veteran was status post inguinal hernia repair.  When 
questioned, the veteran reported no problems.  His hernia 
repair was described as healed, though there was some mild 
residual tenderness at the lateral end of the repair line.  
No masses were noted along the course of the hernia repair.  
The pertinent diagnosis was healed right inguinal hernia 
repair.  

A service separation examination of February 1993 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of a chronic respiratory disorder.  
The veteran's lungs and chest were within normal limits, and 
no pertinent diagnosis was noted. 

VA and private outpatient treatment records covering the 
period from January 1995 to April 1996 show treatment during 
that time for various respiratory problems.  During the 
course of a private outpatient evaluation in November 1995, 
the veteran gave a history of a loose nonproductive cough for 
the past three days.  Current complaints consisted of 
increased chest congestion with mild dyspnea on exertion.  
Following examination, the pertinent diagnoses were rhinitis; 
and bronchitis with a mild asthmatic component.

Radiographic studies of the veteran's colon conducted at a VA 
medical facility in November 1995 showed some transient areas 
of spasm in the right and left colon.

A VA outpatient treatment record dated in February 1996 was 
significant for a diagnosis of possible inflammatory bowel 
disease.

On VA ear, nose and throat examination in April 1996, the 
veteran gave a history of alternating nasal obstruction for 
the past five years.  According to the veteran, his nostrils 
would alternately close and open, impairing his breathing.  
Associated with this was a history of upper respiratory 
infections occurring approximately every 2 to 3 months.  
Following objective evaluation, the clinical impression was 
of deflection of the nasal septum with associated marked 
turbinate hypertrophy.  

On VA rectal examination in April 1996, the veteran gave a 
history of rectal bleeding approximately every 8 to 10 weeks, 
characterized by bright red blood.  Otherwise, he denied all 
symptoms, including pain, burning, itching, and tenesmus.  
Reportedly, the veteran had been evaluated during the past 
year with a barium study, which failed to yield any evidence 
of pathology.  He had refused colonoscopy, and was quite 
agitated regarding any rectal examination at the present 
time.  It was once again recommended to the veteran that he 
undergo colonoscopy, which, as noted, he refused to do. 

On VA pulmonary examination in April 1996, the veteran  gave 
a history of upper respiratory infections which never went 
away.  Examination of the abdomen, and the remainder of the 
physical examination were essentially within normal limits.  
Radiographic studies of the veteran's chest conducted in 
April 1996 revealed fairly normal structures.  The clinical 
impression was of nasal obstruction, possibly due to 
allergies; and mild bronchial asthma.

On VA general medical/gastrointestinal examination in April 
1996, the veteran gave a history of recurrent bronchitis 
since 1992, with symptoms of coughing, shortness of breath, 
and green sputum.  According to the veteran, his symptoms 
started during his tour in the Persian Gulf.  Additional 
history included intermittent rectal bleeding since 
approximately 1992.  The veteran stated that no specific 
cause for his bleeding had been found.  He complained of 
problems with severe abdominal cramping occurring 
approximately once per year, lasting approximately two days, 
and resolving spontaneously.  He had been having these 
symptoms since approximately 1991.  

On physical examination, there was some evidence of nasal 
congestion.  The veteran's lungs were clear to auscultation 
and percussion.  His abdomen was soft and nontender, with 
positive bowel sounds, and no evidence of any mass or 
organomegaly.  Rectal examination showed hemi-negative stool, 
and no masses.  Small external hemorrhoids were, however, 
present.  The veteran's only complaint consisted of crampy 
abdominal pain which occurred one time per year, and lasted 
for two days.  The pertinent diagnoses were chronic 
bronchitis, rule out asthma; history of rectal bleed; and 
nonspecific abdominal cramping.

During the course of an RO hearing in October 1998, the 
veteran offered testimony regarding the nature and etiology 
of his claimed respiratory disorder, and the current severity 
of his service-connected gastrointestinal disorder and 
inguinal scar.  

On VA pulmonary examination in February 1999, the veteran 
complained of shortness of breath and not being able to 
breathe because both of his nostrils seem to be clogged up.  
He complained of a cough with occasional sputum, as well as 
repeated respiratory infections occurring approximately every 
three months.  The symptoms were episodic, with no specific 
precipitating event.  Dyspnea occurred only on moderate 
exertion, and there were no complaints of hemoptysis or 
anorexia.  On physical examination, the veteran showed no 
dyspnea.  Further examination revealed very boggy turbinates 
and mucosa, with almost complete obstruction of the nostril 
openings.  There were a few rhonchi and wheezes on 
expiration, though a chest X-ray showed no pulmonary 
abnormality.  The lungs were well aerated, with slightly 
prominent pulmonary markings which were nonspecific.  In the 
opinion of the examiner, the veteran's symptoms and studies 
were very suggestive of chronic rhinitis with obstructive 
lung disease, moderate in severity, with no reversibility on 
bronchodilator.  Also noted was a mild restrictive component.

A VA pulmonary examination dated in July 2002 was significant 
for diagnoses of chronic asthma, historically beginning while 
on active military duty; and chronic rhinosinusitis, 
questionably the result of environmental allergies.  

On VA gastrointestinal examination in July 2002, the veteran 
gave a history of rectal bleeding once every three months 
which generally resolved on its own.  Reportedly, in 1999, he 
had undergone colonoscopy, which failed to disclose any 
particular bleeding site.  Currently, the veteran was having 
his rectal bleeding condition monitored by a private 
physician, and did not wish to have any examination by the 
VA.  At the time of examination, his rectal bleeding was 
described as a minimal problem.  Also noted was that his 
hernia repair had remained intact, and was not causing him 
any concern.  Following extensive questioning, the veteran 
denied any past surgery involving his stomach or duodenum.  
Nor was he experiencing any difficulties with indigestion, or 
with upper gastrointestinal bleeding or dysphagia.

In an addendum to the aforementioned VA pulmonary examination 
dated in August 2002, it was noted that radiographic studies 
of the veteran's chest showed no evidence of any acute 
abnormality.  Pulmonary function testing revealed a mild 
obstructive ventilatory defect.  In the opinion of the 
examiner, the veteran's studies were consistent with asthma.  
However, he might also have significant interference with 
alveolar-capillary gas exchange, the etiology of which was 
not apparent on clinical evaluation.

Analysis

The veteran in this case seeks service connection for a 
respiratory disorder, to include obstructive lung disease and 
nasal obstruction with rhinitis.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In the present case, while on at least one occasion in 
service, the veteran received treatment for various upper 
respiratory complaints, that episode was acute and transitory 
in nature, and resolved without residual disability.  At the 
time of the veteran's service separation examination in 
February 1993, his lungs and chest were entirely within 
normal limits, and no pertinent diagnosis was noted.  The 
earliest clinical indication of the presence of a chronic 
respiratory disorder of any kind is revealed by private 
treatment records dated in November 1995, almost three years 
following the veteran's discharge from service, at which time 
he received diagnoses of rhinitis, and bronchitis with a mild 
asthmatic component.  The Board acknowledges that, on recent 
VA pulmonary examination in July 2002, the veteran received a 
diagnosis of chronic asthma "historically beginning while on 
active military duty."  However, as noted above, service 
medical records are entirely negative for any evidence of 
such chronic asthma.  Any opinion that the veteran's asthma 
"historically" had its inception during his period of active 
military service would, of necessity, have been based solely 
upon history provided by the veteran, and is unsubstantiated 
by the evidence of record.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Under such circumstances, and absent any 
documented relationship between the veteran's current 
respiratory disorder and some incident or incidents of his 
period of active military service, his claim must be denied.

Turning to the issue of an increased rating for a 
gastrointestinal disorder manifested by rectal bleeding, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  In the 
present case, in a rating decision of September 1997, the RO 
granted service connection (and a noncompensable evaluation) 
for chronic rectal bleeding, effective from September 27, 
1995, the date of receipt of the veteran's claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

On VA rectal examination in April 1996, the veteran reported 
rectal bleeding only every 8 to 10 weeks, with no other 
symptoms.  He denied pain and burning, and likewise denied 
problems with itching or tenesmus.  Reportedly, the veteran 
had been evaluated within the past year via a barium study, 
which had failed to yield any evidence of pathology.  A VA 
general medical/gastrointestinal examination conducted at 
that same time yielded complaints of abdominal pain occurring 
only once per year, and lasting for only two days.  On more 
recent VA gastrointestinal examination in July 2002, the 
veteran described his rectal bleeding as a "minimal" problem.  
He denied any surgery involving his stomach or duodenum, and 
likewise denied any problems with dysphagia.

The 0 percent evaluation currently in effect contemplates the 
presence of mild irritable colon syndrome, characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation would require 
demonstrated evidence of moderate irritable colon syndrome, 
with frequent episodes of bowel disturbance and abdominal 
distress.  38 C.F.R. § 4.114 and Part 4, Code 7319 (2002).  
However, as is clear from the above, the veteran's service-
connected gastrointestinal disorder is, at present, no more 
than mild in severity.  At no time has it been demonstrated 
that the veteran experiences the moderate symptomatology, 
characterized by frequent episodes of bowel disturbance and 
abdominal distress, requisite to the assignment of an 
increased evaluation. According, the veteran's claim for an 
increased rating must be denied.

Turning to the issue of an increased (compensable) evaluation 
for a scar as the residual of inguinal herniorrhaphy, the 
Board notes that, effective August 30, 2002, the schedular 
criteria for the evaluation of service-connected skin 
disorders underwent revision.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for a service-connected scar be 
evaluated under the pertinent regulations effective both 
before and after the August 30, 2002 changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).

In that regard, pursuant to those regulations in effect prior 
to August 30, 2002, a compensable evaluation is warranted 
where there is evidence of superficial scars which are tender 
and/or painful on objective demonstration, or which produce 
some limitation of function of the body part affected.  
38 C.F.R. § 4.118 and Part 4, Codes 7804, 7805 (2002).  Under 
those regulations which became effective August 30, 2002, a 
10 percent evaluation is warranted where there is evidence of 
superficial scars covering an area of 144 square inches or 
greater, or which are painful on examination, or produce some 
limitation of function of the affected body part.  38 C.F.R. 
§ 4.118 and Part 4, Codes 7802, 7804, 7805 (2002).  However, 
as is clear from the above, the veteran's service-connected 
inguinal herniorrhaphy scar produces no such manifestations.  
More specifically, as of the time of a recent VA 
gastrointestinal examination in July 2002, the veteran stated 
that his hernia repair had remained intact, and was not 
causing him any problems.  At no time has it been 
demonstrated that the veteran's service-connected 
herniorrhaphy scar is tender or painful, or productive of any 
limitation of function of the body part affected.  Under such 
circumstances, the noncompensable evaluation presently in 
effect is appropriate, and increased rating is not warranted.

Finally, turning to the issue of compensation benefits 
pursuant to the provisions of 38 C.F.R. § 3.324 (2002), the 
Board notes that such benefits are warranted where a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of a compensable degree.  38 C.F.R. 
§ 3.324 (2002).  However, in the present case, the veteran 
suffers from no such disabilities.  While it is true that, at 
present, service connection is in effect for a 
gastrointestinal disorder manifested  by rectal bleeding, as 
well as for a scar as the residual of inguinal herniorrhaphy, 
both of these disabilities remain noncompensable.  Moreover, 
at no time has it been demonstrated that the veteran's rectal 
bleeding or service-connected scar interfere to any extent 
with his normal employability.  Under such circumstances, the 
veteran's claim for benefits pursuant to the provisions of 
38 C.F.R. § 3.324 must be denied.


ORDER

Service connection for a respiratory disorder, to include 
obstructive lung disease and nasal obstruction with rhinitis, 
is denied.

An increased (compensable) evaluation for a gastrointestinal 
disorder manifested by rectal bleeding based on an initial 
determination, is denied.

An increased (compensable) evaluation for a scar as the 
residual of inguinal herniorrhaphy, based on an initial 
determination, is denied.

Compensation benefits pursuant to the provisions of 38 C.F.R. 
§ 3.324 are denied.


REMAND

In addition to the above, the veteran seeks service 
connection for a psychiatric disorder and joint disease, to 
include as undiagnosed illnesses manifested by psychiatric 
symptoms and/or joint pains, respectively.  In that regard, 
on June 10, 2003, there became effective new regulations 
governing the award of compensation benefits for certain 
chronic disabilities incurred by veterans of the Persian Gulf 
War.  However, as of the issuance of the most recent 
Supplemental Statement of the Case in March 2003, neither the 
veteran nor his representative had been furnished with those 
new regulations.  Such action is necessary in order to 
satisfy the requirements of due process of law.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions: 

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2002, the date of the 
veteran's most recent VA compensation and 
pension examinations, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA. 

2.  The veteran and his representative 
should then be furnished with a copy of 
the revised regulations governing the 
award of compensation benefits for 
certain "qualifying chronic disabilities" 
which became effective June 10, 2003.  
Those revised regulations should 
specifically include a copy of all 
changes to 38 C.F.R. § 3.317 which became 
effective on that date.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a chronic psychiatric 
disorder and joint disease, including on 
the basis of undiagnosed illness.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


